Citation Nr: 0839805	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a right 
arm injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to October 1970.
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).


FINDINGS OF FACT

1.  Right ear hearing loss has been medically attributed to in-
service noise exposure.

2.  The veteran does not have left ear hearing loss as defined by 
VA regulations.

3.  A chronic right arm disorder was not incurred in service and 
is not related to service or any incident therein.
    
    
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have been met.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for left ear hearing loss 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for service connection for residual of a right 
arm injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; (3) 
that the claimant is expected to provide. 

In correspondence dated in June 2006, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) provided 
the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008), to include as interpreted by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has 
also done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining medical 
records and providing a VA examination. Therefore, the duty to 
notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  
38 C.F.R § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as arthritis and sensorineural hearing loss, when manifested 
to a compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Bilateral  hearing loss

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss results from noise 
exposure in service as a mechanic on board the engine rooms of 
USS Horn DLG30, USS Boxer - LPH 4, and the USS Shenandoah AD 26.  
The veteran's in-service exposure to acoustic trauma is conceded 
based on his experience and the nature of his in-services duties.  

Service treatment records do not report any treatment or 
complaints pertaining to hearing loss.  On the veteran's entrance 
audiological evaluation in November 1966, pure tone thresholds, 
in decibels, were as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
5
0
0
10
See Entrance Audio Examination, dated November 1966.  


The October 1970 separation examination appears to reflect that 
the veteran's hearing worsened since his entrance into service, 
with puretone threshold reported as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
20
10
10
20
20
See the October 1970 separation examination. 

A March 2006 private treatment record reports the veteran's 
history of gradual onset of hearing loss and his history of noise 
exposure.  Audiological testing revealed speech discrimination 
scores of 94% bilaterally. Puretone thresholds were not reported 
but the examiner reported that the veteran's "hearing levels 
[were] within normal limits, deceasing [and] severe sensorineural 
levels for high frequencies for the [right ear] and moderate-to-
severe sensorineural levels for the [left ear]."  Therefore, the 
examiner stated that the veteran had a "definite noise-induced 
pattern on the left," and diagnosed the veteran with noise-
induced hearing loss.  See Dr. D. Shaefer's audiological report, 
dated March 2006.

A VA treatment examination was conducted in November 2006. The 
record reports the veteran's history of both in-service noise 
exposure and post-service recreational noise exposure (from trap 
shooting).  Audiometric testing revealed puretone threshold as 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
30
40
LEFT
25
5
10
20
30

The audiologist concluded that based on his examination and 
review of the veteran's in-service medical records, "it is not 
at least as likely as not that [the] veteran acquired hearing 
loss meeting VA criteria for disability during his military 
career."  Speech discrimination for the left ear was diagnosed 
as "excellent" and the right ear was diagnosed as "good."  See 
VA audiological exam, dated November 2006.  

A June 2007 private treatment record reports an examining 
physician's positive nexus opinion that based on and review of 
the veterans' noise exposure in the Armed Forces, "certainly 
there was enough noise with his tasks that he performed that this 
would have cause his bilateral high frequency hearing loss."  In 
addition, the private audiologist stated that the veteran's 
hearing loss was "consistent with noise exposure that he had 
during his Armed Forces experience."  See Dr. D. Shaefer's 
audiological report, dated June 2007.

Initially, the Board notes the veteran does not meet the criteria 
for hearing loss for the left ear.  See 38 C.F.R. § 3.385.  The 
veteran's speech recognition was not less than 94% in the left 
ear; the fact that it was equal to 94% is not sufficient.  
Furthermore, the veteran's auditory threshold in the left ear was 
not 40 decibels or more in the tested frequencies, nor were the 
threshold for at lease three of the frequencies 26 decibels or 
more. 

Evidence indicates the veteran does have right ear hearing loss 
and records include a positive nexus.  The Board notes the VA 
examiner opined that the hearing loss was not incurred in 
service, but gave no opinion as to causal relationship.  
Therefore, since there is a positive nexus as to the right ear 
hearing loss, the appeal will be granted.  The hearing loss to 
the left ear is denied, as, again, left ear hearing loss 
disability has not been demonstrated.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).

Residuals of a right arm injury

The veteran has reported that he believes his right arm disorder 
was caused by an in-service sports competition on his ship's 
softball team.  Service medical records do not indicate any 
complaint or treatment of right arm injury.  See service medical 
records, dated June 1966 to October 1970.  However, the veteran 
contends that there are no records of his injury as he was 
treated by corpsman.   The veteran has submitted letters he wrote 
to his now wife dated January to August 1970.  The veteran states 
in his letters that he experienced right arm soreness resulting 
from softball games in June and July 1970.  See letters dated 
January to August 1970. 

The veteran's separation examination record, his last medical 
examination before being released from active duty, reports 
normal findings for the upper extremities and no history of 
injury or complaints pertaining to the right arm.  See separation 
examination, dated October 1970.     

Post service treatment records indicate that the veteran first 
sought treatment for his right arm in January 1980 when he 
reported right elbow soreness on extension for approximately 10 
years.  The veteran reported that he believed it was from playing 
as a catcher on a ball team.  The examiner did not offer an 
etiological opinion but diagnosed the veteran with early 
osteoarthritis.  See North Country Orthopaedic Group treatment, 
dated January 1980.  

In 1990, the veteran sought treatment for bilateral shoulder 
pain, and based on X-ray images, he was diagnosed with 
osteoarthritis in acromioclavicular joints.  See North Country 
Orthopaedic Group treatment, dated January 1990.  The veteran 
then sought treatment in January and May 1996 for right shoulder 
pain.  See Dr. S. Incavo treatment records, dated January and May 
1996.  In October 2002, the veteran was treated for shoulder pain 
which onset while the veteran was "working as a carpenter and 
when working with his hand above shoulder level he had a lot of 
pain in his shoulders."  See Dr. L. Perrier treatment records, 
dated October 2002.  

While the veteran's history of in-service injury is corroborated 
by letters authored by him in 1970, the histories are not 
sufficiently probative to warrant a grant of service connection.  
Generally, a lay person, while competent to report symptoms, is 
not competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492.  
Consequently, while the veteran is competent to report that he 
injured his right arm in service and that he had symptoms such as 
soreness in service, he is not competent to report a chronic 
disorder resulted from the alleged injury.  In this case, the 
objective medical evidence does not establish that a chronic 
disorder existed in-service as the service medical records have 
no complaints or treatment of right arm disorders and normal 
right arm conditions at separation.

Furthermore, post service records demonstrate that the first 
documented occasion on which the veteran sought treatment for a 
right arm condition took place in January 1980, when the veteran 
reported a history of right elbow soreness.  See North Country 
Orthopaedic Group treatment, dated January 1980.  The Board notes 
that the veteran gave a ten year history of soreness, which would 
place the onset on or near separation.  Post service medical 
records dating in 1975 report no history of right elbow soreness, 
however, and as discussed above, the separation examination 
reports no history of right elbow soreness at that time.  

In sum, the competent evidence shows no evidence of a chronic 
right arm disorder until January 1980 at the earliest, which is 
10 years after separation.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that a 
lapse of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000).  In this case, even if the Board conceded in-service 
right arm injuries, based on the normal right arm at separation, 
the length of time between separation and the initial 
manifestation of chronic right arm disorder and the lack of a 
nexus opinion, the evidence for the veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss and residuals for 
right arm injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


